Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

IDS submitted by the applicant on 06/03/2021 is considered/acknowledged by the examiner.  

				Reason for Allowance (Corrected)
Claims 1-10 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 10211917 B1.
Claims 1 and 6 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the control unit is configured to control a bias 20voltage provided to the phase modulation area based on the control signal in combination with the rest of the limitations of the base claim.  

Claims 2-5 and 7-10 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883